Per Curiam:

This is an action to recover on an insurance contract similar to that' involved in Insurance Office v. Woolen-mill Co., 72 Kan. 41, 82 Pac. 513. It covered the same loss, the facts concerning the origin of the fire and the burning of the wool were substantially the same, and the verdict and judgment were in favor of the insured. ' In the cited case it was contended that spontaneous combustion could not take place in “wool in the grease.” That contention is not insisted on in this case.
The principal reason assigned for reversal is that the verdict is not supported by the testimony; that in fact there was no evidence showing that the wool was de*791stroyed by fire, but that decomposition rather than combustion caused the destruction of the wool. There is as much evidence that the wool was damaged by fire as in the former case, and that was held to be sufficient to support the verdict. The wool had' been tightly boxed in a wareroom, submerged in water for several days, and there is evidence that when the water subsided and the door of the room was opened smoke issued from the room and the heat was so intense that no one could enter the room for a considerable time. Added to that was the odor of the burning wool and smoke, the twine used in binding the wool, which appeared to be burned, the charred wool and ashes found in the room, and the consumption of about 15,000 pounds of wool. All this, taken together, tended to show chemical action resulting in fire, and is sufficient to take the case to the jury and support the verdict which was given.
There was nothing substantial in objections to the rulings on testimony nor in the criticism of instructions. The j udgment is. affirmed.
Johnston, C. J., Greene, Burch, Mason, Graves, JJ., concurring.
Smith, Porter, JJ., dissenting.